1
2
3
4
5
6
7
8
9                           UNITED STATES DISTRICT COURT
10                        SOUTHERN DISTRICT OF CALIFORNIA
11
     LOU BAKER, individually and on behalf                Case No.: 14cv2129-MMA (AGS)
12   of all others similarly situated,
                                                          NOTICE AND ORDER PROVIDING
13                                                        TENTATIVE RULINGS RE:
                                       Plaintiff,         DAUBERT MOTIONS AND
14   v.                                                   DEFENDANTS’ MOTION FOR
                                                          SUMMARY JUDGMENT
15   SEAWORLD ENTERTAINMENT, INC.,
     et al.,                                              [Doc. Nos. 344, 347, 351, 355, 358, 359]
16
17                                  Defendants.
18
19
20         On October 11, 2019, the parties in this action will appear before the Court for a
21   hearing on the parties’ Daubert motions and Defendants’ motion for summary judgment.
22   See Doc. Nos. 344, 347, 351, 355, 358, 359. In anticipation of the hearing, the Court
23   issues the following tentative rulings on the pending motions:
24         1.    The Court tentatively DENIES Defendants’ motion to exclude the testimony
25   of Dr. Steven Feinstein [Doc. No. 344]. The Court tentatively finds that Dr. Feinstein’s
26   opinions are not subject to exclusion under the standards of Federal Rule of Evidence 702
27   and Daubert v. Merrell Dow Pharmaceuticals, Inc., 509 U.S. 579 (1993).
28         2.    The Court tentatively DENIES Defendants’ motion to exclude the testimony

                                                    -1-                        14cv2129-MMA (AGS)
1    of Chad Coffman, CFA [Doc. No. 347]. The Court tentatively finds that Mr. Coffman’s
2    opinions are not subject to exclusion under the standards of Federal Rule of Evidence 702
3    and Daubert v. Merrell Dow Pharmaceuticals, Inc., 509 U.S. 579 (1993).
4          3.     The Court tentatively GRANTS Defendants’ motion to exclude the
5    testimony of Dr. James Gibson [Doc. No. 351]. The Court tentatively finds that Dr.
6    Gibson’s opinions are subject to exclusion under the standards of Federal Rule of
7    Evidence 702 and Daubert v. Merrell Dow Pharmaceuticals, Inc., 509 U.S. 579 (1993).
8          4.     The Court tentatively GRANTS IN PART and DENIES IN PART
9    Plaintiffs’ motion to exclude the testimony of Dr. Craig Lewis [ Doc. No. 355]. The
10   Court tentatively grants Plaintiffs’ motion in part, and tentatively finds that Dr. Lewis
11   should be precluded from offering any market analysis opinion or testimony, set forth in
12   Section III of his expert report. The Court tentatively denies Plaintiffs’ motion in part,
13   and tentatively finds that any corrective disclosure opinion or testimony, as well as any
14   rebuttal opinion or testimony regarding disaggregation, the price maintenance theory of
15   inflation, and the constant dollar inflation methodology, are not subject to exclusion
16   under the standards of Federal Rule of Evidence 702 and Daubert v. Merrell Dow
17   Pharmaceuticals, Inc., 509 U.S. 579 (1993).
18         5.     The Court tentatively GRANTS Plaintiffs’ motion to exclude the testimony
19   of Dr. Randolph Bucklin [Doc. No. 358]. The Court tentatively finds that Dr. Bucklin’s
20   opinions are subject to exclusion under the standards of Federal Rule of Evidence 702
21   and Daubert v. Merrell Dow Pharmaceuticals, Inc., 509 U.S. 579 (1993).
22         6.     The Court tentatively DENIES Defendants’ motion for summary judgment
23   [Doc. No. 359].
24                a.     The Court tentatively denies Defendants’ motion for summary
25   judgment as to Plaintiffs’ Section 10(b) claim.
26                       i.    The Court tentatively finds that Plaintiffs raise a genuine
27   dispute of material fact as to loss causation. The Court tentatively finds that a rational
28   jury could conclude that the August 13, 2014 disclosure constituted a corrective

                                                  -2-                        14cv2129-MMA (AGS)
1    disclosure.
2                        ii.     The Court tentatively finds that Plaintiffs raise a triable issue of
3    material fact on the element of damages, as the appropriateness of the constant dollar
4    inflation methodology is a question for the jury.
5                        iii.    The Court tentatively finds that a rational jury could conclude
6    that each of the challenged statements were false or misleading at the time they were
7    made. S.E.C. v. Todd, 642 F. 3d 1207, 1220 (9th Cir. 2011) (“Generally, whether a
8    public statement is misleading, or whether adverse facts were adequately disclosed is a
9    mixed question to be decided by the trier of fact[.]”) (internal quotation marks omitted).
10                       iv.     The Court tentatively finds that Plaintiffs raise a triable issue of
11   material fact on the element of materiality based in part upon Mr. Coffman’s expert
12   testimony and analyst feedback. See Retail Wholesale & Dep’t Store Union Local 338
13   Ret. Fund v. Hewlett-Packard Co., 845 F.3d 1268, 1277 (9th Cir. 2017) (“[M]ateriality is
14   generally an issue of mixed fact and law, best left to the fact-finder[.]”).
15                       v.      The Court tentatively finds that Plaintiffs raise a genuine
16   dispute of material fact on the element of scienter. The Court tentatively finds that a
17   rational jury could conclude that the Individual Defendants made each of the challenged
18   statements either “intentionally or with deliberate recklessness.” Zucco Partners, LLC v.
19   Digimarc Corp., 552 F.3d 981, 991 (9th Cir. 2009) (quoting In re Dauo Sys., Inc., 411
20   F.3d 1006, 1015 (9th Cir. 2005)). Additionally, the Court tentatively finds that a rational
21   jury could conclude that the Individual Defendants’ scienter confers scienter on
22   Defendant SeaWorld Entertainment, Inc. See In re Apple Computer, Inc., 127 F. App’x
23   296, 303 (9th Cir. 2005).
24                 b.    The Court tentatively denies Defendants’ motion for summary
25   judgment as to Plaintiffs’ Section 20(a) claims.
26                       i.      The Court tentatively finds that a rational jury could conclude
27   that there has been a primary violation of federal securities law.
28                       ii.     The Court tentatively finds that whether Blackstone and the

                                                    -3-                        14cv2129-MMA (AGS)
1    Individual Defendants are controlling persons within the meaning of Section 20(a) are
2    questions for the jury. See Todd, 642 F.3d at 1223 (“Whether [the defendant] is a
3    controlling person is an intensely factual question”) (quoting Kaplan v. Rose, 49 F.3d
4    1363, 1382 (9th Cir. 1994)).
5          As these rulings are tentative, the Court looks forward to the oral arguments of
6    counsel.
7          IT IS SO ORDERED.
8
9    Dated: October 9, 2019                       _____________________________
10                                                HON. MICHAEL M. ANELLO
                                                  United States District Judge
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                 -4-                      14cv2129-MMA (AGS)
